Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 1 of 6 Page ID #:6378



  1   Ryan H. Wu (SBN 222323)
      Ryan.Wu@capstonelawyers.com
  2   Steven R. Weinmann (SBN 190956)
      Steven.Weinmann@capstonelawyers.com
  3   Tarek H. Zohdy (SBN 247775)
      Tarek.Zohdy@capstonelawyers.com
  4   Cody R. Padgett (SBN 275553)
      Cody.Padgett@capstonelawyers.com
  5   Trisha K. Monesi (SBN 303512)
      Trisha.Monesi@capstonelawyers.com
  6   Capstone Law APC
      1875 Century Park East, Suite 1000
  7   Los Angeles, California 90067
      Telephone: (310) 556-4811
  8   Facsimile: (310) 943-0396
  9   Attorneys for Plaintiffs
 10   John M. Thomas (SBN 266842)
      jthomas@dykema.com
 11   Tamara A. Bush (SBN 197153)
      tbush@dykema.com
 12   Krista L. Lenart (admitted pro hac vice)
      klenart@dykema.com
 13   Dykema Gossett PLLC
      333 South Grand Avenue, Suite 2100
 14   Los Angeles, California 90071
      Telephone: (213) 457-1800
 15   Facsimile: (213) 457-1850
 16   Attorneys for Defendant
 17
 18                         UNITED STATES DISTRICT COURT
 19         CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 20
 21   OMAR VARGAS, ROBERT                        Case No. CV12-08388 AB (FFMx)
      BERTONE, MICHELLE HARRIS,                  Hon. Judge André Birotte Jr.
 22   and SHARON HEBERLING                       Crt Rm No. 790
      individually, and on behalf of a class
 23   of similarly situated individuals,         CLASS ACTION
 24                Plaintiffs,                   PARTIES’ JOINT POST-
                                                 MEDIATION REPORT
 25         v.
 26   FORD MOTOR COMPANY,
 27                Defendant
 28                                                                CASE NO CV12-08388 AB (FFMX)

                                 PARTIES’ JOINT POST-MEDIATION REPORT
Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 2 of 6 Page ID #:6379



  1         On December 9, 2019, Class Counsel, counsel for Defendant Ford Motor
  2   Company (“Ford”) (together the “Settling Parties”), and counsel for Objectors
  3   Brenda Lott, Suzanne Lutz, Carlie Olivant, Gail Slomine, and Philip Woloszyn
  4   (the “Lott Objectors”) participated at an in-person mediation conducted by
  5   Professor Eric D. Green of Resolution, LLC in Boston, Massachusetts. Counsel for
  6   Objector James DeBolt participated by telephone.
  7         The parties are pleased to inform the Court that, as a result of this arms’-
  8   length mediation presided by a highly reputable mediator, the attorneys for
  9   Settling Parties and the Objectors have reached a tentative agreement on additional
 10   benefits to be provided to the class, subject to client approval, agreement on
 11   specific contractual language, and resolution of a few remaining issues, including
 12   the form of notice to the class regarding the significant improvements to the
 13   settlement. The additional class benefits will be incorporated into an Amendment
 14   to the settlement signed by all parties and all objectors. The additional benefits
 15   will include the following:
 16          Guaranteed minimum payout. Ford agrees to a guaranteed minimum
 17   payout of $30 million to Class Members for the cash payment component of the
 18   Settlement, which is composed of the cash payments for (1) three or more Service
 19   Visits for Transmission Hardware Replacements (Settlement Agreement ¶ II.C);
 20   (2) three or more Software Flashes (Settlement Agreement ¶II.B); and (3)
 21   payments for any Class Member who did not have documented Service Visits, but
 22   who swears under oath that he or she was turned away by a Ford dealer after
 23   complaining about a Transmission problem (see below).
 24          Residual payments. Ford agrees that any residue from the $30 million
 25   minimum payout will be distributed pro-rata to all Class Members who have filed
 26   valid claims.
 27          Improvements to the Arbitration Program. The parties agree that the
 28   Settlement Agreement will be amended to:

                                           Page 1
                              PARTIES’ JOINT POST-MEDIATION REPORT
Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 3 of 6 Page ID #:6380



  1            (1) eliminate the prerequisite that Ford be given a final opportunity to
  2            repair the vehicle if the Class Member has had no more than three (3)
  3            transmission repair attempts before arbitration can commence
  4            (Settlement Agreement ¶II.N.1.b.);
  5            (2) extend the statute of limitations for arbitration for former owners or
  6            lessees to the same limitations period extended for current owners under
  7            the Settlement, which is six (6) years after delivery of the Class Vehicle
  8            to the first retail purchaser or 180 days after the Approval Date,
  9            whichever is later (Settlement Agreement ¶ II.N.1.c & ¶ II.N.1.d);
 10            (3) permit former owner and lessees to obtain a repurchase award in
 11            arbitration if he or she satisfies the Settlement-provided requirement of
 12            four Service Visits (each of which resulted in a Transmission Hardware
 13            Replacement) within 5 years/60,000 miles of the delivery of the Class
 14            Vehicle to the first retail customer and the transmission continues to
 15            malfunction (Settlement Agreement ¶ II.N.1.e), even if the claimant’s
 16            state law does not authorize former owners or lessees to obtain a
 17            repurchase; and
 18            (4) authorize the arbitrator to award civil penalties if applicable state law
 19            permits a recovery of civil penalties, but only if the Claimant establishes
 20            that Ford knew of its obligation under state law or the Settlement
 21            Agreement to repurchase the Claimant’s vehicle and, prior to the
 22            arbitrator’s award, declined to do so after being provided with the
 23            Claimant’s notice of intent to proceed to arbitration under Settlement
 24            Agreement ¶ II.N.h.4. Civil penalties cannot be awarded if Ford
 25            reasonably and in good faith believed that the facts did not require an
 26            offer to replace the vehicle or refund the lease payments. The award for
 27            civil penalties may not exceed the repurchase amount awarded by the
 28            arbitrator, and Ford has the right to appeal at its own expense any award

                                          Page 2
                             PARTIES’ JOINT POST-MEDIATION REPORT
Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 4 of 6 Page ID #:6381



  1            of civil penalties.
  2          Submission of evidence regarding the amount Ford has paid to date
  3            to repurchase vehicles through the arbitration program. Ford
  4            insitituted the arbitration program on a voluntary basis for individual
  5            class members who sought repurchase prior to the effective date of the
  6            settlement agreement. The experience of those individual class members
  7            is relevant to estimating the value of the arbitration program, and Ford
  8            has agreed to put evidence on the record regarding the amount Ford has
  9            paid to date to repurchase vehicles through the arbitration program.
 10          Payments for Class Members who attest to having been turned away
 11   by a dealer for a Transmission problem. The parties have agreed to
 12   provide a cash payment of $20 to each Class Member who has not received any
 13   other cash payment under the agreement and who submits a claim form attesting
 14   under penalty of perjury that he or she has experienced Transmission problems and
 15   sought relief, but was turned away by a Ford dealer. The Class Member must
 16   identify the Ford dealer and the date on which he or she was turned away to
 17   receive payment.
 18          Service Awards and Attorneys’ Fees to Objectors. Ford agrees to pay
 19   $5000 to each of the Lott Objectors and DeBolt in consideration of their
 20   contributions to this Settlement. The Settling Parties agree to not oppose any fee
 21   application filed by Objectors’ counsel for attorneys’ fees up to their reasonable,
 22   verified lodestar enhanced by a 1.2 multiplier for their work in this matter.
 23         Currently, Ford and Plaintiffs anticipate that the few remaining issues will
 24   be resolved and that Plaintiffs’ renewed motion for final approval of the amended
 25   class action settlement, and Plaintiffs’ renewed motion for attorneys’ fees, costs
 26   and service awards, will be filed on January 24, 2020, the date set forth in the
 27   Order Setting Date For Final Fairness Hearing (Dkt. No. 276). The Lott Objectors
 28   and DeBolt each anticipate filing a motion seeking, among other things, court

                                           Page 3
                              PARTIES’ JOINT POST-MEDIATION REPORT
Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 5 of 6 Page ID #:6382



  1   approval of payment of their attorneys fees and service awards on January 31,
  2   2020 (originally the proposed date for the objectors’ opposition to the motion for
  3   final approval).
  4
  5   Dated: January 15, 2020                 Respectfully submitted,
  6                                           Capstone Law APC
  7
                                          By: /s/ Ryan H. Wu
  8                                          Ryan H. Wu
                                             Steven Weinmann
  9                                          Tarek H. Zohdy
                                             Cody R. Padgett
 10                                          Trisha Monesi
 11                                           Attorneys for Plaintiffs and the Class
 12
      Dated: January 15, 2020                 Respectfully submitted,
 13
                                              Dykema Gossett PLLC
 14
 15                                       By: /s/ John M. Thomas
 16                                          John M. Thomas
                                             Krista L. Lenart
 17                                           Attorneys for Defendant Ford Motor
 18                                           Company

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          Page 4
                             PARTIES’ JOINT POST-MEDIATION REPORT
Case 2:12-cv-08388-AB-FFM Document 278 Filed 01/15/20 Page 6 of 6 Page ID #:6383



  1          Certification of Compliance with C.D. Cal. L.R. 5-4.3.4(a)(2)(i)
  2         I hereby certify that pursuant to C.D. Cal. L.R. 5-4.3.4(a)(2)(i), I have
  3   obtained the authorization from the above signatories to file the above-referenced
  4   document, and that the above signatories concur in the filing’s content.
  5         I certify under penalty of perjury under the laws of the United States of
  6   America that the foregoing is true and correct. Executed on January 15, 2020.
  7
  8                                       By: /s/ Ryan H. Wu
                                             Ryan H. Wu
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          Page 5
                             PARTIES’ JOINT POST-MEDIATION REPORT
